Name: Commission Regulation (EEC) No 3563/88 of 16 November 1988 establishing a system of surveillance applicable to imports of frozen squid
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  foodstuff;  fisheries
 Date Published: nan

 17. 11 . 88 Official Journal of the European Communities No L 311 /21 COMMISSION REGULATION (EEC) No 3563/88 of 16 November 1988 establishing a system of surveillance applicable to imports of frozen squid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3468/88 (2), and in particular Article 24 (2) thereof, Whereas the Community market in frozen squid is to a large extent traditionally supplied by imports of the raw material from third countries ; Whereas the situation on the world market for frozen squid is market in particular by the existence in certain third countries of large stocks which are liable to be offered for sale at low prices ; whereas the Community market in question is consequently threatened by serious disturbances which may jeopardize the objectives of Article 39 of the Treaty ; Whereas this threat may grow in the coming months due to the fragility of the market and the seasonal nature of imports linked to the production cycle ; Whereas, in order to preven disturbances of the Community market for frozen squid, detailed advance knowledge is needed of the conditions relating to all imports of the product in question into the Community ; whereas a surveillance system should therefore be introduced for a limited period tp monitor imports into the Community of frozen squid coming under CN codes 0307 49 and 0307 99 1 1 : (a) name and address of the importers ; (b) description of the product, including :  commercial name,  CN code,  country of origin,  country of dispatch ; (c) unit price per tonne of the product expressed as the free-at-frontier cif price, quantity of each category and form of presentation of the imported product ; (d) expected date(s) and place(s) of importation. 3 . Paragraph 2 shall be no impediment to the release of the product for free circulation :  if the unit price at which the transaction is made exceeds the unit price stated in the import document or if the quantity of the product presented for importation is less than the quantity stated in the said document ;  if the unit price at which the transaction is made in less than the unit price stated in the import document subject to a maximum tolerance of 5 %, or if the quantity of the product presented for importation exceeds the quantity stated in the said document subject to the said maximum tolerance. 4. Where on presentation of the product for release into free circulation the competent authority finds that the information contained in the import document by virtue of which the goods are to be release for free circulation do not correspond to reality, the importer shall be required to submit a fresh application for an import document for the operation in question, in accordance with the conditions laid down in paragraphs 1 and 2. Article 2 1 . The Member States concerned shall notify the Commission without delay by telex of the quantities, unit price, country of origin and country of dispatch in respect of :  each request for an import document,  imports effected under each import document. 2 . For the period during which this Regulation applies, the communications provided for in Article 2 (1 ) of Regulation (EEC) No 3191 /82 shall be suspended for the product in question . Article 3 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . Frozen squid imported from third countries and coming under CN codes 0307 49 and 0307 99 1 1 shall be allowed into free circulation in the Community subject to the presentation of an import document. The said document shall be issued or endorsed by the competent authorities of each Member State in respect of all the quantities requested, not later than five working days after the lodging, depending on the national legislation in force, of either a declaration on realy on application by any Community importer, regardless of his place of establishment in the Community, without prejudice to compliance with the other conditions laid down in the rules currently in force. 2. The declaration of application to be made by the importer shall provide the following particulars : (') OJ No L 379, 31 . 12. 1981 , p . 1 . ¥) OJ No L 305, 10 . 11 . 1988, p . 1 . No L 311 /22 Official Journal of the European Communities 17. 11 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. J Done at Brussels, 16 November 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission \ /